Case 4:20-cv-00122-JED-CDL Document 36 Filed in USDC ND/OK on 06/09/21 Page 1 of 7




                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OKLAHOMA

      (1) MARK RAYMOND, an Individual,

              Plaintiff,

      v.                                                       Case No. 20-cv-00122-JED-CDL

      (1) AMERICAN MERCURY INS. CO., a
          Foreign Corporation,

           Defendant.


                         PLAINTIFF’S REPLY TO DEFENDANT’S
                     RESPONSE TO PLAINTIFF’S MOTION TO COMPEL

           COMES NOW the Plaintiff, Mark Raymond (“Raymond” or “Plaintiff”), and hereby

  submits his reply in support of his Motion to Compel (Dkt. # 27). Following this Court’s order

  allowing discovery (Dkt. # 24), Plaintiff submitted relevant discovery requests that went to the

  heart of its bad faith claims against Defendant, American Mercury Ins. Co. (“AMIC”), i.e., what

  did AMIC know at the time it wrongfully asserted its subrogation interest. In response to that

  relevant discovery, AMIC refuses to engage in any discovery whatsoever and failed to respond to

  any requests or interrogatories. This Court should compel AMIC to respond. In support of his

  reply, Plaintiff states the following:

                                 ARGUMENT AND AUTHORITIES

                                       SCOPE OF DISCOVERY

           It is well established that discovery under the Federal Rules is limited only by relevance

  and burden. Rich v. Martin Marietta Corp., 522 F.2d 333, 343 (10th Cir. 1975); see also, AG

  Equip. Co. v. AIG Life Ins. Co., 2008 U.S. Dist. LEXIS 99915 (Okla. N.D. 2008) (“At the

  discovery phase of litigation, ‘relevancy’ is broadly construed and a request for discovery should
Case 4:20-cv-00122-JED-CDL Document 36 Filed in USDC ND/OK on 06/09/21 Page 2 of 7




  be considered relevant if there is ‘any possibility’ that the information sought may be relevant to

  the claim or defense of any party.”). Discovery is generally relevant and discoverable if it seeks

  information pertinent to allegations in the pleadings. See, Fed. R. Civ. P. 26(b)(1) (emphasis

  added).

            I.     AMIC FAILED TO SUBSTANTIVELY RESPOND TO ANY OF
                   PLAINTIFF’S DISCOVERY REQUESTS

            AMIC first complains that Plaintiff has not set out verbatim every discovery request at

  issue in its motion to compel. While LCvR37-2(d) does require a “verbatim recitation of each

  interrogatory, request, answer, response and objection which is the subject of the motion,” such

  requirement can be met, as it was here, by attaching a copy of the requests and responses at issue.

  See Dkt. # 27-4. As shown in its discovery responses, AMIC has refused to engage in the discovery

  process and refused to substantively respond to each and every one of Plaintiff’s discovery

  requests. Plaintiff takes issue with AMIC’s objections and failures to every request. Plaintiff

  merely wants AMIC to comply with this Court’s order allowing discovery and provide actual,

  substantive responses to Plaintiff’s requests.

            II.    AMIC WAIVED ITS OBJECTIONS TO PLAINTIFF’S DISCOVERY
                   REQUESTS

            AMIC waived any argument that Plaintiff’s discovery requests are too broad, burdensome,

  or irrelevant with its untimely responses. A brief history of Plaintiff’s requests demonstrates that

  AMIC waived any objections:

                   1. After obtaining leave from the Court over AMIC’s objection, Plaintiff served
                      his first discovery requests on Defendant on February 2, 2021. See Dkt. # 27-
                      3.


                                                   2
Case 4:20-cv-00122-JED-CDL Document 36 Filed in USDC ND/OK on 06/09/21 Page 3 of 7




                 2. On March 4, 2021, AMIC’s counsel requested, and Plaintiff agreed to, an
                    extension for AMIC to respond to Plaintiff’s requests until March 22, 2021. See
                    3/4/2021 Email from T. Cooper to D. Vanderhoof (Dkt. # 30-3).

                 3. On March 22, 2021, AMIC’s counsel again requested a second extension until
                    April 5, 2021. Plaintiff’s counsel again agreed. See 3/22/2021 Email from T.
                    Cooper to D. Vanderhoof (Dkt. # 30-2); See 4/7/2021 Email from D.
                    Vanderhoof to T. Cooper (Dkt. # 30-3).

                 4. On April 5, 2021, AMIC failed to respond to discovery as agreed. Plaintiff’s
                    counsel emailed AMIC’s counsel and asked to set a meet and confer. See Dkt.
                    # 30-3.

                 5. On April 14, 2021, counsel for the parties met and conferred on AMIC's tardy
                    responses, and AMIC advised it would provide responses on April 21, 2021.
                    See 4/14/2021 Email from D. Vanderhoof to T. Cooper (Dkt. # 30-4).

                 6. On April 21, 2021, AMIC finally provided its so-called “responses,” which fail
                    to provide any substantive information whatsoever. Despite being out of time,
                    AMIC lodged numerous objections and refused to provide any substantive
                    responses to Plaintiff’s discovery citing its objection to engaging in discovery
                    while its motion to dismiss is pending. See Dkt. # 27-4.

  As set forth above, Plaintiff twice agreed to extensions to AMIC to provide responses to Plaintiff's

  requests. Even with the extensions, AMIC failed to respond timely. AMIC only provided its

  substandard responses after a meet and confer.

         By failing to respond timely, AMIC waived any objections to Plaintiff's discovery requests.

  See Fed. R. Civ. P. 33(b)(4) (“Any ground not stated in a timely objection is waived unless the

  court, for good cause, excuses the failure.”). The rule regarding waiver of objections for failure to

  timely respond to discovery has also been held applicable to requests for production. Starlight

  Int’l, Inc. v. Herlihy, 181 F.R.D. 494, 496 (D. Kan. 1998) (“Fed. R. Civ. P. 33(b)(4) provides that

  untimely objections are ‘waived unless the party’s failure to object is excused by the court for good

  cause shown.’ The same standard applies to requests for production under Fed. R. Civ. P. 34”);

                                                   3
Case 4:20-cv-00122-JED-CDL Document 36 Filed in USDC ND/OK on 06/09/21 Page 4 of 7




  Marx v. Kelly, Hart, & Hallman, P.C., 929 F.2d 8, 12-13 (1st Cir. 1991) (upholding district court’s

  order that untimely objections to requests for production, including those of privilege, were waived

  pursuant to Rule 34); Krewson v. City of Qunicy, 120 F.R.D. 6, 7 (D. Mass. 1988) (holding

  objections to production requests waived). Federal courts have consistently held objections to

  discovery are waived if not timely made because “any other result would . . . completely frustrate

  the time limits contained in the Federal Rules and give a license to litigants to ignore the time

  limits for discovery without any adverse consequences.” Krewson, 120 F.R.D. at 7 (citation

  omitted); see also In re United States, 864 F.2d 1153, 1156 (5th Cir. 1989) (“[A]s a general rule,

  when a party fails to object timely to interrogatories, production requests, or other discovery

  efforts, objections thereto are waived.”); Herlihy, 181 F.R.D. at 497.

         When AMIC failed to timely object, even after two extensions, AMIC waived its objections

  to Plaintiff’s discovery. The Court should therefore grant Plaintiff’s Motion to Compel.

         III.    THE REQUESTS              ARE         CLEARLY       RELEVANT          AND      NOT
                 BURDENSOME.

         Assuming timely objections (they were not), Plaintiff’s requests are clearly relevant to

  Plaintiff’s claims and are not burdensome or overly broad. Plaintiff geared its discovery requests

  toward the entire course of conduct between the parties. In a bad faith claim, that discovery is

  plainly relevant.

         It is well established that discovery under the Federal Rules is limited only by relevance

  and burden. Rich v. Martin Marietta Corp., 522 F.2d 333, 343 (10th Cir. 1975); see also AG Equip.

  Co. v. AIG Life Ins. Co., 2008 U.S. Dist. LEXIS 99915 (Okla. N.D. 2008) (“At the discovery phase

  of litigation, ‘relevancy’ is broadly construed and a request for discovery should be considered

                                                   4
Case 4:20-cv-00122-JED-CDL Document 36 Filed in USDC ND/OK on 06/09/21 Page 5 of 7




  relevant if there is ‘any possibility’ that the information sought may be relevant to the claim or

  defense of any party.”). Discovery is generally relevant and discoverable if it seeks information

  pertinent to allegations in the pleadings. See Fed. R. Civ. P. 26(b)(1).

          The essence of the tort of bad faith is the insurer’s unreasonable, bad faith conduct,

  including the unjustified withholding of payment due under a policy. McCorkle v. Great Atlantic

  Ins. Co., 1981 OK 128, 637 P.2d 583, 587; see also Timberlake Constr. Co. v. U.S. Fidelity and

  Guar. Co., 71 F.3d 335, 343 (10th Cir. 1995) (“‘The essence of the tort of bad faith, as it is

  recognized in Oklahoma, is the unreasonableness of the insurer’s actions.’”) (quoting Conti v.

  Republic Underwriters Ins. Co., 782 P.2d 1357, 1360 (Okla. 1989)). “[B]ad faith actions against

  an insurer…can only be proved by showing exactly how the company processed the claim, how

  thoroughly it was considered and why the company took the action it did.” Brown v. Superior

  Court in and for Maricopa County, 670 P.2d 725, 734 (Ariz. 1983). To decide a claim of bad faith,

  the jury must be shown “the entire course of conduct between the parties.” Timmons v. Royal Globe

  Ins Co., 1982 OK 97, 653 P.2d 901, 917. Documents relating to the insurer’s handling of the claim,

  such as correspondence and the claim file, are key to this inquiry and the need for such information

  is “not only substantial, but overwhelming.” Brown, 670 P.2d at 734. (emphasis added); see also

  Silva v. Fire Ins. Exchange, 112 F.R.D. 699, 699 (D. Mont. 1986) (“Under ordinary circumstances,

  a first-party bad faith claim can be proved only by showing the manner in which the claim was

  processed . . . ”).

          What AMIC’s agents knew and thought when AMIC pressed its subrogation interest is

  material to Plaintiff’s bad faith claim. That includes AMIC’s “entire course of conduct,” not just

  the conduct at mediation. See Timmons, 653 P.2d at 917. Therefore, Plaintiff is clearly entitled to
                                                5
Case 4:20-cv-00122-JED-CDL Document 36 Filed in USDC ND/OK on 06/09/21 Page 6 of 7




  the discovery it is seeking – even if its bad faith claim arose at and after mediation. Therefore, the

  Court should overrule AMIC’s specious objections and grant Plaintiff’s Motion to Compel.

                                                CONCLUSION

         The Court should not allow AMIC to refuse to ignore the Court’s order allowing discovery.

  The Court should order AMIC to provide full and complete answers to Plaintiff’s discovery

  requests.

         WHEREFORE, premises considered, Plaintiff prays this Court grant Plaintiff’s Motion to

  Compel and for such further relief as Plaintiff may be entitled.


                                                 Respectfully submitted,

                                                 SMOLEN | LAW, PLLC

                                                 /s/Dustin J. Vanderhoof
                                                 Donald E. Smolen, II, OBA #19944
                                                 Lawrence R. Murphy, Jr., OBA #17681
                                                 Laura L. Hamilton, OBA #22619
                                                 Dustin J. Vanderhoof, OBA #21388
                                                 611 S. Detroit Ave.
                                                 Tulsa, OK 74120
                                                 P: (918) 777-4LAW (4529)
                                                 F: (918) 890-4529
                                                 don@smolen.law
                                                 larry@smolen.law
                                                 laura@smolen.law
                                                 dustin@smolen.law
                                                 Attorneys for Plaintiff




                                                    6
Case 4:20-cv-00122-JED-CDL Document 36 Filed in USDC ND/OK on 06/09/21 Page 7 of 7




                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 9th day of June, 2021, the above and foregoing was submitted
  electronically to the Clerk of Court for filing and for transmittal of a Notice of Electronic Filing to
  all counsel of record herein.

                                                 /s/Dustin J. Vanderhoof
